Citation Nr: 1742023	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss disability is etiologically related to in-service acoustic trauma he experienced while serving on active duty.


CONCLUSION OF LAW

Service connection for bilateral hearing loss has been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  On this basis, any due process deficiency or failure to comply with the VA's duty to notify and assist is non prejudicial as the Board grants the benefit sought.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In August 2014, the VA provided the Veteran with an audiology examination.  This examination revealed that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  With respect to an in-service event, VA has conceded inservice acoustic trauma.  See May 2016 statement of the case.

With respect to a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's bilateral hearing loss is etiologically related to service.  The August 2014 VA examiner opined that it is less likely than not that the hearing loss is due to military noise exposure.  The examiner provided the following rationale: "there was no significant decrease in hearing acuity while in service".  The Board finds this opinion inadequate because it was improperly based on a lack of medical evidence of hearing loss in service (i.e. no significant decrease).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion). Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service.  For these reasons, the August 2014 VA opinion is not only inadequate, but contains little to no probative value.

The Veteran, as a layperson, is competent to report observing a decline in his hearing acuity, both during and ever since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board does not doubt the credibility of his statements.  He has reported having no post-service recreational and occupational noise exposure.  Indeed, in his August 2015 notice of disagreement, the Veteran indicated that his current hearing loss began in service and has been continuous to this day, and he has made no contradictory statements regarding the onset of his bilateral hearing loss.  Further, he noted that he has not been in any other noise environment except active duty.  

Given the current medical diagnosis of bilateral hearing loss, his acoustic trauma during service, and credible lay report of hearing difficulty during and since service, the Board concludes that the Veteran's bilateral hearing loss had its onset in service.  Accordingly, the service connection claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


